Title: To George Washington from Norman MacLeod, 9 March 1795
From: MacLeod, Norman
To: Washington, George


        
          Sir
          London March 9th 1795
        
        Permit a person who owes you the dearest obligations to intrude himself on your notice, though the circumstance most probably has escaped from your memory—A Captain MacLeod and some other officers of the British army; with their wives, in a very delicate situation, were most humanely sent by you to New York on their parole, in the end of the year 1776; and this saved the lives of the poor women—I am that Captain MacLeod; I have since had the good fortune to arrive at the rank of Major General in the service of my Country, & to represent my native County in Parliament—You are no stranger Sir to the present unhappy situation of Europe; which forms so striking a contrast to that Country over which you preside; here all is confusion anxiety, & fear—Many of our oldest & most wealthy Families look to your shores as the most desirable asylum from the miseries which they dread—The gentleman who will have the honour of delivering this letter to you, Mr Wilson, will make us a report; and as he is a worthy & sensible man, I take the liberty of begging for him your protection, during his stay in America—Some attempts have lately been made to meliorate our Constitution: they have hitherto been unsuccessful: but for your amusement I use the freedom of sending some of the publications on that subject—In doing this I shrink, abashed when I think I am addressing a Man before whom all Kings & Emperors are pigmies;

but my reliance is on your goodness—I have the honour to be With the utmost simplicity & truth Sir your faithful & obedt Sert
        
          Norman MacLeod
        
      